Title: James Penn to Thomas Jefferson, 28 May 1815
From: Penn, James
To: Jefferson, Thomas


          Sir,  Lynchburg, May the 28th 1815
          I have received by mr Goodman your Treasury Notes and have sent you in return $1400 in bank bills. You will find nearly $1,000 in Va Notes the balance in Columbia, Alexandria and Some few others on different Banks. The Columbia & Alexandria notes pass very currently and the others are only refused by those planters, who have but few transactions in town.
          Yrs mo ObtlyJ Penn
        